Citation Nr: 0315802	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-17 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right ankle.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for arthritis of the 
right hip.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

REMAND

In this case, the veteran claims that service connection 
should be established for arthritis of the right ankle, right 
knee and right hip as he asserts that he sustained injuries 
to these joints in 1971 when he fell out of a tower.  
However, the Board finds that additional development is 
necessary before the Board can decide these claims.  

During the pendency of the appeal, specifically, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The law was made applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA, and which 
were not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West 2002).  
Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  

The VCAA provides that the VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  In this case, as explained below, the Board finds 
that there are additional records that must be obtained prior 
to appellate review, and that the medical evidence of record 
must also be developed further in order to allow the Board to 
decide the veteran's claims for service connection.  

The RO afforded the veteran a VA examination of his right 
ankle, right knee and right hip in July 2001.  The veteran 
informed the examiner that he fell out of a tower in February 
1971 in service and that he injured his right ankle, right 
knee and right hip.  The examiner rendered an opinion that 
the veteran's right ankle pain was related to the inservice 
acute injury and that the pain in the right hip and knee were 
related to "it."  The diagnosis was degenerative joint 
disease of the right ankle, right hip and right knee.  
However, several matters are of note with respect to this 
opinion.  First, it is not clear whether the examiner is 
relating the right hip and right knee pain to an inservice 
injury or to the right ankle injury.  Second, the examiner 
provided no rationale for his opinion.  Third, there is no 
indication that the veteran's claims folder including service 
medical records (which do not document the actual fall and 
only note one complaint of a two-day history of a swollen and 
tender right ankle) and post-service medical records were 
reviewed.  Fourth, it appears that even if the VA examiner 
had reviewed the claims folder prior to rendering his 
opinion, the record is far from complete; in this regard, the 
Board notes that from the transcript of an October 2000 
personal hearing the veteran has received substantial post-
service medical treatment.  For the foregoing reasons, the 
Board finds that additional development is necessary in this 
case. 

This case is REMANDED for the following development:

1.  The RO should request that the 
veteran provide the names, and addresses 
of all health care professionals and 
dates of treatment, both VA and non-VA, 
who have treated the veteran for 
disorders related to the veteran's right 
ankle, right knee, and right hip since 
his discharge from service in 1971.  In 
addition, he should be specifically asked 
to provide such information with respect 
to the Jackson Clinic; Dr. Steve Johnson; 
Health South; Dr. Jeff Wade; and Dr. 
Martin Jones.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then request and obtain the 
actual clinical records, inpatient and 
outpatient records, consultation reports, 
reports of diagnostic testing, progress 
notes, or any other pertinent treatment 
records from the identified health care 
provider and associate them with the 
claims folder.  Documentation regarding 
any unavailable records should be added 
to the record.

2.  Once any additional records obtained 
pursuant to number 1 above are associated 
with the claims file, the claims file 
should be forward to an appropriate 
specialist who should be asked to review 
all of the service medical and post-
service medical evidence contained in the 
claims file, and to render an opinion as 
to the etiology of the veteran's right 
ankle, right knee and right hip 
arthritis.  The examiner should indicate 
in his report that the veteran's claims 
file was reviewed.  Following a thorough 
review, the examiner should respond to 
the following: 

(a).  indicate whether it is at 
least as likely as not that the 
veteran's arthritis of the right 
ankle, right knee and/or right hip 
are etiologically related to the 
veteran's period of active service.  
The examiner must base his opinion, 
in part, on the contemporaneous 
evidence of record as documented in 
the veteran's service and post-
service medical records.  He should 
provide a detailed rationale, with 
specific references to the record, 
for his opinion.  He should attempt 
to reconcile any conflicts in the 
medical evidence of record.  

3.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the RO denies the 
benefits sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence he wishes to have 


considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).







 

